J-S28011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EMILY TAYLOR,                                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

LORETTA WARREN,

                        Appellee                   No. 973 WDA 2016


                   Appeal from the Order of May 26, 2016
             In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): AR 15-2036

BEFORE: OLSON, MOULTON and STRASSBURGER,* JJ.

JUDGMENT ORDER BY OLSON, J.:                            FILED MAY 3, 2017

      Appellant, Emily Taylor, appeals pro se from the order entered on May

26, 2016. We dismiss the appeal.

      The factual background and procedural history of this case are as

follows.   On August 13, 2014, Loretta Warren (“Warren”) pled guilty to

stealing Appellant’s car.   Thereafter, Appellant filed a complaint against

Warren in Magisterial District Court 05-2-06 seeking to recover for damage

done to the car when it was stolen.    On March 30, 2015, the Magisterial

District Court entered judgment in favor of Appellant and against Warren in

the amount of $1,800.00 plus costs. Warren appealed that decision to the

Court of Common Pleas of Allegheny County. On October 1, 2015, a board

of arbitrators found in favor of Warren and against Appellant.      Warren,

believing she lost before the board of arbitrators, appealed that ruling and



* Retired Senior Judge assigned to the Superior Court
J-S28011-17


sought a trial de novo before a commissioned judge of the Court of Common

Pleas of Allegheny County.

      Both Warren and Appellant appeared at a hearing before the trial court

on May 26, 2016.     The trial court explained to Warren that she prevailed

before the board of arbitrators.    The trial court then entered an order

permitting Warren to withdraw her appeal. Appellant then appealed to this

Court.

      Appellant’s brief fails to comply with several Pennsylvania Rules of

Appellate Procedure.   See, e.g., Pa.R.A.P. 2111, 2114, 2116, 2117, and

2119. “[W]e decline to become the appellant’s counsel. When . . . briefs are

wholly inadequate to present specific issues for review, a Court will not

consider the merits thereof.” Branch Banking & Trust v. Gesiorski, 904

A.2d 939, 942–943 (Pa. Super. 2006) (internal alteration and citation

omitted).   Although we could discuss the deficiencies with respect to each

rule of court listed above, we focus on Pennsylvania Rule of Appellate

Procedure 2116, which provides that “No question will be considered unless

it is stated in the statement of questions involved or is fairly suggested

thereby.” Pa.R.A.P. 2116(a); see Lance v. Wyeth, 85 A.3d 434, 462 (Pa.

2014). The lack of a statement of questions involved, along with the other

deficiencies, renders Appellant’s brief “wholly inadequate to present specific




                                    -2-
J-S28011-17


issues for review.”   Gesiorski, 904 A.2d at 942.       Therefore, pursuant to

Pennsylvania Rule of Appellate Procedure 2101,1 we dismiss the appeal.2

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/3/2017




1
    Pennsylvania Rule of Appellate Procedure 2101 provides that:

      Briefs . . . shall conform in all material respects with the
      requirements of these rules as nearly as the circumstances of
      the particular case will admit, . . . if the defects are in the brief
      or reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.
2
  Even if we did not dismiss this appeal, Appellant would not be entitled to
relief. She did not object to the trial court permitting Warren to withdraw
her appeal.    Accordingly, any argument that the trial court erred by
permitting Warren to withdraw her appeal is waived. See Pa.R.A.P. 302(a).
Moreover, Appellant did not appeal the board of arbitrators’ award in favor of
Warren within 30 days as required by Pa.R.Civ.P. 1308. Thus, any argument
regarding the merits of the board of arbitrators’ award is waived.


                                      -3-